OPINION
ALDISERT, Circuit Judge.
Appellants Randall Meier and Advanced Pharmacy Solutions LLC appeal from the April 26, 2006 Order of the United States District Court for the Eastern District of Pennsylvania entering final judgment in favor of Appellee AmerisourceBergen Drug Corporation. We have reviewed the submissions of the parties presented on appeal and have heard oral argument.
*787Applying the appropriate standards of review, we are satisfied that the April 26, 2006 Order of the District Court entering judgment in favor of AmerisourceBergen Drug Corporation should be affirmed for the reasoning set forth in the Memorandum and Order of the District Court dated December 14, 2004. App. 3a-25a.